Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 2-16 are pending in this application.
Claims 10, 15 and 16 have been amended [1/15/2022].

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 1/15/2022, with respect to the rejection(s) of claim(s) 2-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and to expedite prosecution, a new ground(s) of rejection is made in view of Mihira (US-2017/0277496).

Applicant’s arguments, see page 10, 5th paragraph, filed 1/15/2022, with respect to claims 10-16 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 10-16 has been withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2021 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US-2014/0045472) in view of Mihira (US-20170277496), Cammarota et al. (US-2018/0109381) and further in view of Le Saint et al. (US-2018/0167208).
As to Claim 2, Sharma teaches ‘A communication apparatus operable to provide a communication parameter to an external apparatus, comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: generate a first image that is used in a first setting scheme for providing a communication parameter and in which information including a communication parameter used for communication with the communication apparatus is encoded [par 0030, 0048, 0056, 0059 – generating a second QR code that grants only listening permission including a SSID broadcast that a user can scan using their mobile device]; generate a second generating a first QR code that grants speaking and listening permission including a hidden SSID not broadcast and a security code embedded as a hash and/or list of authorized users that a user can scan using their mobile device]’. 
Sharma does not disclose expressly ‘a second image…that does include a public key of the communication apparatus is encoded; select either the first image or the second image; cause a display device to display, based on the selection, one of the first image and the second image; execute, in a case where the second image is displayed and the communication apparatus receives information related to the public key for the communication apparatus and a public key for the external apparatus, an authentication process by using the received information relating to the public key for the communication apparatus; and provide, in a case where the external apparatus authenticated by the authentication process using the received information related to the public key for the communication apparatus, the communication parameter by using a shared key generated using the public key for the external apparatus and a secret key for the communication apparatus to the external apparatus’, although Sharma teaches an originator of a group may select communication controls on a per member basis to generate the first and/or second QR code to be displayed for scanning by another mobile device [par 0026, 0030, 0054, 0056-0057, 0062, 0071].
Mihira in the proposed combination of Sharma teaches ‘select either the first image or the second image; cause a display device to display, based on the selection, displaying a QR code for an infrastructure connection or a direct connection based on user switch/selection, where the infrastructure connection includes encoding an IP address of the printing apparatus, while a direction connection includes an encoding an SSID, connection key and IP address used by the printing apparatus]’.
Sharma and Mihira are analogous art because they are from the same field of endeavor, namely communication devices using a communication scheme. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include providing a QR code for an infrastructure connection or direct connection based on selection, as taught by Mihira. The motivation for doing so would have been to allowing a user to use a direct wireless communication in a case where the device cannot be detected through search operation. Therefore, it would have been obvious to combine Mihira with Sharma to obtain the invention.
Sharma in view of Mihira does not disclose expressly ‘a second image…that does include a public key of the communication apparatus is encoded; execute, in a case where the second image is displayed and the communication apparatus receives information related to the public key for the communication apparatus and a public key for the external apparatus, an authentication process by using the received information relating to the public key for the communication apparatus; and provide, in a case where the external apparatus authenticated by the authentication process using the received information related to the public key for the communication apparatus, the communication parameter by using a shared key generated using the public key for the 
Cammarota teaches ‘a second image…that does include a public key of the communication apparatus is encoded [Fig 2 (205), par 0048 – enrollee device provides a visual tag of a QR code including an enrollee public bootstrap key for the enrollee device]; execute, in a case where the second image is displayed and the communication apparatus receives information related to the public key for the communication apparatus and a public key for the external apparatus, an authentication process by using the received information relating to the public key for the communication apparatus [Fig 2 (205, 207, 217), par 0047-0051 – when the configuration device receives a QR code comprising a public bootstrap key for the enrollee deice, the configuration devices sends configuration bootstrapping data (i.e. configuration public bootstrap key) and a DPP Authentication Request message via one or more of the channels that includes the shared secret and the first nonce (i.e. hash function of the enrollee public bootstrap key) encrypted by the first symmetric key, where the enrollee device checks whether a hash of its public bootstrap key is in the message]’.
Sharma in view of Mihira are analogous art with Cammarota because they are from the same field of endeavor, namely communication devices using a communication scheme. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include providing a QR code with a public key of an originating device to a requesting device, as taught by Cammarota. The motivation for doing so would have been to providing a more secure 
Sharma in view of Mihira and Cammarota does not disclose expressly ‘provide, in a case where the external apparatus authenticated by the authentication process using the received information related to the public key for the communication apparatus, the communication parameter by using a shared key generated using the public key for the external apparatus and a secret key for the communication apparatus to the external apparatus’.
Le Saint teaches ‘provide, in a case where the external apparatus authenticated by the authentication process using the received information related to the public key for the communication apparatus, the communication parameter by using a shared key generated using the public key for the external apparatus and a secret key for the communication apparatus to the external apparatus [par 0028, 0046, 0100-0103 – user device (i.e. Cammarota’s enrollee device) generates an authentication response (i.e. using generated shared secret of blinded provisioning server public key and the user device ephemeral private key) including signed authentication challenge and sends to the provisioning server (i.e. Cammarota’s configuration device)]’.  
Sharma in view of Mihira and Cammarota are analogous art with Le Saint because they are from the same field of endeavor, namely communication devices using a communication scheme. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include generating a shared secret to provide to an authenticated device, as taught by Le Saint. The 

Further, in regards to claim 8 the communication apparatus of claim 2 performs the method of claim 8.
Further, in regards to claim 9 the method of claim 8 is fully embodied in the non-transitory computer-readable recording medium of claim 9.

As to Claim 3, Mihira in the proposed combination of Sharma teaches ‘wherein the selection is made based on an input from a user [Figs 5A-5C, par 0044-0047 – displaying a QR code for an infrastructure connection or a direct connection based on user switch/selection]’.  
Sharma and Mihira are analogous art because they are from the same field of endeavor, namely communication devices using a communication scheme. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include providing a QR code for an infrastructure connection or direct connection based on selection, as taught by Mihira. The motivation for doing so would have been to allowing a user to use a direct wireless communication in a case where the device cannot be detected through search operation. Therefore, it would have been obvious to combine Mihira with Sharma to obtain the invention as specified in claim 3.

As to Claim 4, Sharma teaches ‘wherein the execution of the instructions further causes the communication apparatus to: form a wireless network; and the communication parameter is a parameter for connecting to the wireless network [par 0030, 0047-0048 – QR codes with different connection information enabling communication devices to establish different connections to a network]’.  

As to Claim 5, Sharma teaches ‘wherein the communication parameter includes an SSID of the wireless network formed by the communication apparatus [par 0030, 0048, 0056, 0059 – generating a second QR code that grants only listening permission including a SSID broadcast that a user can scan using their mobile device]’.  

As to Claim 6, Le Saint teaches ‘wherein the communication apparatus provides the communication parameter encrypted by the shared key to the external apparatus [par 0046-0047 – user device generates an authentication response including the signed authentication challenge (i.e. user device authentication private key) and sends the encrypted authentication response to the authentication server]’.  
Sharma in view of Mihira and Cammarota are analogous art with Le Saint because they are from the same field of endeavor, namely communication devices using a communication scheme. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include generating a shared secret to provide to an authenticated device, as taught by Le Saint. The 

As to Claim 7, Cammarota teaches ‘wherein the second setting scheme is a setting scheme complies to Device Provisioning Protocol [par 0046 – DPP between one pair of devices]’.
Sharma in view of Mihira are analogous art with Cammarota because they are from the same field of endeavor, namely communication devices using a communication scheme. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include providing a QR code with a public key of an originating device to a requesting device, as taught by Cammarota. The motivation for doing so would have been to providing a more secure and enhanced way of connecting devices using device provisioning protocol including fewer messages in authentication. Therefore, it would have been obvious to combine Cammarota with Sharma in view of Mihira to obtain the invention as specified in claim 7.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Sharma in view of Mihira, Cammarota, Le Saint, Machitori and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “A communication apparatus operable to provide a communication parameter to an external apparatus, comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: generate a first image that is used in a first setting scheme for providing a communication parameter and in which information including a communication parameter used for communication with the communication apparatus is encoded; generate a second image that is used in a second setting scheme for providing a communication parameter and in which information that does not include the communication parameter used for communication with the communication apparatus and that does include a public key of the communication apparatus is encoded; cause, if the communication apparatus does not accept an instruction to select either the first image or the second image within a given time period, or if the communication apparatus accepts an instruction to not select an image, a display device to display a single screen including both of the first image and the second image; execute, in a case where the communication apparatus receives information related to the public key for the communication apparatus and a public key for the external apparatus, an authentication process by using the received information relating to the public key for the communication apparatus; and provide, in a case where the external apparatus authenticated by the authentication process using the received information related to the public key for the communication apparatus, the communication parameter by using a shared key generated using the public key for the external apparatus and a secret key for the communication apparatus to the external apparatus” as recited in independent claim 10 [similar method and program claims 15 and 16, respectively].

Conclusion
The prior art of record
a. US Publication No.	2017/0277496

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677